DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 1/14/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Examiner’s Responses:
Applicant’s arguments, see Remarks, filed 1/14/2021, with respect to the rejection(s) of claim(s) 1-9, 13-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-9, 13-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-9, 13-22 are allowed since the closest prior arts are Mielekamp et al (U.S. Patent Pub. No. 2016/0171157, hereafter referred to as Mielekamp), De Swarte et al (U.S. Patent Pub. No. 2018/0329609, hereafter referred to as De), and Jeong et al (U.S. Patent Pub No. 2016/0035074).
However, when looking at all the available prior arts, none teach that from said computer, automatically defaulting to retrieve said first analysis algorithm from the database, rather than said second analysis algorithm, and using said first analysis algorithm to perform a second analysis of said second image data set so that both the first analysis and the second analysis are performed by said first analysis algorithm, thereby making said first analysis and said second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 5/23/2018. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665